 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA
EASTERN DIVISION

ALEXANDRIA H. QUINN,
Plaintiff,
Vs. Case No. 3:14-cv-1033-WKW

CITY OF TUSKEGEE, ALABAMA,
And LEVY KELLY;

se +e Fe FH SH H HF F

Defendants.

JOINT MOTION FOR CONFIDENTIALITY AGREEMENT
AND PROTECTIVE ORDER

The Plaintiff and Defendants, by and through their respective counsel, herein agree that
certain information and documents to be disclosed and/or produced in this action are considered
confidential by the party producing the same. The parties herein agree that the terms and conditions
governing the-disclosure_and_use_of_such_information_and_documents,_as_set_forth_below,_and.
stipulate to an order to be entered by the Court setting forth the terms and conditions. A copy of
the proposed consent protective order is attached hereto as Exhibit “A”.

1, Any information or document disclosed or produced by any party to this action or by any
non-party in response to a subpoena issued in this action will be considered confidential.

2. Any person responsible for making copies of confidential information must ensure that the
copies are protected as confidential.

3. Information and documents, including copies, notes or summaries thereof, shall be
maintained in confidence by the person to whom such materials are produced or disclosed and
shall not be disclosed to any person except (a) the court; (b) court reporters who transcribe or

record depositions or other testimony in this case; (c) counsel of record for the parties and legal

 
associates, paralegals, clerical and other support staff employed by such counsel and who are
actually involved in assisting in this case; (d) parties and those partners and employees of the
parties who are assisting in this case; (e) experts or consultants obtained by the parties or their
counsel to assist in preparing this case for trial; and (f) deposition and trial witnesses.

4, All persons authorized by this agreement and consent protective order to receive
information designated as confidential shall maintain such information in accordance with this
agreement and the consent protective order and shall use such information solely for the purpose
of preparing for and conducting this litigation. No information obtained in this case shall be used
for any other purpose.

5. Nothing herein shall prevent the parties from using confidential information in connection
with any motion, hearing, trial or any other proceeding in this matter or from seeking further
protection with respect to the use of any such confidential information in connection with such
| motion, trial, hearing or other proceedings. Confidential information may_be presented to the jury.
and submitted into evidence if otherwise admissible. However, counsel for the parties shall
emphasize all reasonable care, in all proceedings prior to trial, not to disclose confidential
information to the public record of this proceeding.

6. Upon the termination of this lawsuit, and after exhaustion of all appeals, whether by
judgment, order or settlement, the parties shall return all materials and/or information designated
as confidential together with any reproductions thereof, to any party or parties that produced such
information or material or in the alternative, destroy such materials and/or information together

with ay reproduction thereof.

/s/ Rick A. Howard

Rick A. Howard (ASB-9513-W79R)

April W. McKay (ASB-5653-P76W)
Attorneys For Defendant City of Tuskegee

 

 
OF COUNSEL:

Holtsford Gilliland Higgins Hitson & Howard, P.C.
Post Office Box 4128

Montgomery, Alabama 36103-4128

Telephone: (334) 215-8585

Facsimile: (334) 215-7101

 

thoward@hglawpc.com
amckay@hglawpc.com
/s Milton C. Davis
Milton C. Davis DAV035
OF COUNSEL:
Milton Davis
304 North Main Street

P.O. Box 830509
Tuskegee, Alabama 36083
Davismiltonc@bellsouth.net

/s Barbara Agricola (by consent)
Barbara H. Agricola
Algert S. Agricola, Jr.

 

 

 

 

Attorney_for Plaintiff

OF COUNSEL:

Agricola Law, LLC

127 South 8" Street

Opelika, Alabama 36804
/s Susan G. James (by consent)
Susan G. James

OF COUNSEL:

The James Firm
600 South McDonough Street
Montgomery, Alabama 36101

 
 

CERTIFICATE OF SERVICE

I hereby certify that an exact copy of the foregoing instrument has been served (a)
through the Court’s e-filing system; (b) by placing a copy of same in the United States Mail,
postage prepaid and properly addressed; and/or (c) by personal/firm e-mail to:

Barbara H. Agricola
Algert S. Agricola, Jr.
Agricola Law, LLC

127 South 8" Street

' Opelika, Alabama 36804

Milton Davis

304 North Main Street
P.O. Box 830509
Tuskegee, Alabama 36083

et
on this the 3 day of Dew oa

Susan G. James
The James Firm
600 South McDonough Street
Montgomery, Alabama 36101

, 2019.

/s Rick A. Howard
OF COUNSEL

 

 
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA

EASTERN DIVISION
ALEXANDRIA H. QUINN, *
*
Plaintiff, *
*
Vs. * Case No. 3:14-cev-1033-WKW
*
CITY OF TUSKEGEE, ALABAMA, *
And LEVY KELLY; *
*
Defendants. *

PROTECTIVE ORDER
Plaintiff and Defendants (hereinafter collectively “the parties”), by their respective counsel

having consented to the terms of this Order, hereby AGREE:
1, Any information or document disclosed or produced by any party to this action or by any

non-party in response to a subpoena issued in this action will be considered confidential.

 

 

2. Any person responsible for making copies of confidential information must ensure that the
copies are protected as confidential.

3, Information and documents, including copies, notes or summaries thereof, shall be
maintained in confidence by the person to whom such materials are produced or disclosed and
shall not be disclosed to any person except (a) the court; (b) court reporters who transcribe or
record depositions or other testimony in this case; (c) counsel of record for the parties and legal
associates, paralegals, clerical and other support staff employed by such counsel and who are
actually involved in assisting in this case; (d) parties and those partners and employees of the
parties who are assisting in this case; (e) experts or consultants obtained by the parties or their

counsel to assist in preparing this case for trial; and (f) deposition and trial witnesses.

 
 

4, All persons authorized by this agreement and consent protective order to receive
information designated as confidential shall maintain such information in accordance with this
agreement and the consent protective order, and shall use such information solely for the purpose
of preparing for and conducting this litigation. No information obtained in this case shall be used
for any other purpose.

5. Nothing herein shall prevent the parties from using confidential information in connection
with any motion, hearing, trial or any other proceeding in this matter or from seeking further
protection with respect to the use of any such confidential information in connection with such
motion, trial, hearing or other proceedings. Confidential information may be presented to the jury
and submitted into evidence if otherwise admissible. However, counsel for the parties shall
emphasize all reasonable care, in all proceedings prior to trial, not to disclose confidential
information to the public record of this proceeding.

6. ___ Upon _the termination_of this_lawsuit,_and_after_exhaustion_of_all_appeals,whether_by.
judgment, order or settlement, the parties shall return all materials and/or information designated
as confidential together with any reproductions thereof, to any party or parties that produced such
information or material or in the alternative, destroy such materials and/or information together
with ay reproduction thereof.

IT IS SO ORDERED this day of , 2019,

 

Honorable Judge William Keith Watkins

 
